Appellant files a motion for rehearing setting up that there was an agreement between the attorneys for appellant and a gentleman who was then representing the State, the substance of which was that when the statement of facts should be made out and presented, same might be filed back as within the time granted by statute for such filing. We regret we can not recognize such an agreement. The duty is on one appealing his case to diligently follow the preparation and presentation of the documents necessary to properly perfect such appeal. The law requires that statement of facts and bills of exception be filed within certain times. If agreements could be made by attorneys for the respective sides that such papers might be actually filed at other times but dated back, and the courts would enforce such agreements, the statute would in effect be thus abrogated. It is stated in the motion that a statement of facts was prepared by the appellant and left with State's attorney, but there is no statement as to when same was so left.
We regret that we are not in position, in view of the plain declaration of our statute, to grant appellant's motion, and name will be overruled.
Overruled.